ORDER

PER CURIAM.
AND NOW, this 24th day of June 2014, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioners, are:
(1) Whether the Superior Court’s decision in Stewart v. GGNSC-Canonsburg, L.P., 9 A.3d 215 (Pa.Super.2010), holding that the NAF Designation voided an identical Arbi*269tration Agreement, was incorrectly decided and should be reversed, where there is no evidence indicating that the NAF designation was integral to the Agreement?
(2) Whether the Court may ignore undisputed testimonial evidence that the party seeking to void the Agreement did not consider the NAF Designation to be an “integral part” of the Arbitration Agreement (because she did not read the agreement)1?

. This issue has been abbreviated because, as stated verbatim, it was unnecessarily argumentative.